DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 149 and 150 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 149 depends from claim 13 and claim 150 depends from claim 68.  Claims 149 and 150 disclose “wherein each transducer is operated at a duty cycle between 0.05% and 1%;” however, this limitation is recited in the corresponding independent claims 13 and 68.  The claims 149 and 150 do not further limit the subject matter of the independent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 146 and 147 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandraratna (2006/0241522) in view of Brisken et al (2003/0009153) and further in view of Koskela et al (2016/0082293).

However, Brisken et al teach in the same medical field of endeavor of promoting angiogenesis using ultrasound, wherein each transducer of the array of ultrasound transducers is operated at a duty cycle of no more than 1%, and wherein each transducer of the array of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the different pulse durations or duty cycles of the transducers of Chandraratna with the specific disclosure of the ultrasound transducers operated at a duty cycle of less than 1% as it would prevent too significant of a temperature elevation in the tissue [0070] as set forth in Brisken et al.  Chandraratna as modified by Brisken et al fail to explicitly disclose assessing acoustic or electrical parameters of individual transducers of the array of ultrasound transducers during therapy to determine the presence of bone or air in a near-field, and thereby reducing or ceasing power to one or more of the individual transducers if bone or air is found to be present in the near-field.
However, Koskela et al teach in the same medical field of endeavor, that it is known to assess acoustic or electrical parameters of individual transducers of the array of ultrasound transducers during therapy to determine the presence of bone or air in a near-field, and thereby reducing or ceasing power to one or more of the individual transducers if bone or air is found to be present in the near-field ([0004];[0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transducers of Chandraratna as modified by Brisken et al with reducing or ceasing power to one or more of the individual transducers as set forth in Koskela et al as it would provide restricting the therapy to positions which are deemed safe ([0006] Koskela et al).

Regarding claim 146, Chandraratna disclose wherein the ultrasonic energy has a frequency between 400 kHz and 1.5 MHz ([0028] – typically between a range of about 40 kHz to about 400 kHz).
Claims 13, 14, 17, 19, 20, 26, 33, 35, 47 and 149 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandraratna (2006/0241522) in view of Brisken et al (2003/0009153).
Regarding claims 13, 47 and 149, Chandraratna discloses a method of stimulating angiogenesis within a patient, comprising: providing a wearable non-invasive device comprising at least one ultrasound transducer (abstract; fig.1); positioning the at least one ultrasound transducer or an array of transducers proximate a skin surface of a patient above a target site below the skin surface where angiogenesis is desired ([0016]; fig.5); and causing a therapeutically effective amount of ultrasonic energy over a set time period to be directed toward the target set, thereby stimulating cavitation and shear stress within tissue at the target site, thereby promoting angiogenesis within the patient (claim 17); wherein each transducer of the array of ultrasound transducer is operated at a duty cycle (different pulse durations or duty cycles), but fail to explicitly disclose wherein the ultrasonic energy has a mechanical index in the range of 2 to 6, wherein the ultrasonic energy has a peak negative pressure of between 1 MPa and 4 MPa, and wherein each transducer is operated at a duty cycle between 0.05% and 1%, and wherein the target site is a posterior tibial artery.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the therapeutic ultrasound set on the calf of a patient of Chandraratna with the parameters of mechanical index, peak negative pressure and duty cycle  and on the posterior tibial artery as set forth in Brisken et al as it would provide one of ordinary skill in the art effective parameters for therapeutic ultrasound which promotes angiogenesis at the location of the calf without providing undo experimentation.
Regarding claim 14, Chandraratna discloses wherein the transducer comprises a therapeutic ultrasound (TUS) transducer ([0033]).
Regarding claim 17, Chandraratna discloses wherein the wearable device is circumferentially wrapped around a portion of an extremity of the patient (fig.3).
Regarding claim 19, Chandraratna discloses wherein the extremity is a lower extremity ([0016]; fig.3).

Regarding claim 26, Chandraratna discloses wherein positioning the at least one ultrasound transducer proximate a skin surface comprises positioning the at least one ultrasound transducer on the posterior surface of the patient’s calf (figs. 3 and 5).
Regarding claims 33 and 35, Chandraratna as modified by Brisken disclose the invention as claimed and discussed above.  Brisken further teaches measuring blood flow at the target site ([0134];[0140]) and sensing the temperature at the skin surface, and decreasing or terminating the ultrasonic energy delivery if the temperature is above a pre-determined level ([0070] – setting duty cycle such that the temperature elevation in the tissue remains less than about 5 degrees Celsius).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the therapeutic ultrasound of Chandraratna with measuring blood flow and sensing temperature of Brisken et al as it would provide the user with information regarding the effectiveness of the therapy (increased blood flow) without damaging tissue (temperature elevation in the tissue remains less than threshold) as taught by Brisken et al ([0134];[0070]).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandraratna (2006/0241522) in view of Brisken et al (2003/0009153) as applied to claim 13 above, and further in view of Bovee (Using Mist Ultrasound to Accelerate the Healing of Wounds and Deep Tissue Injuries).

However, Bovee teaches in the same medical field of endeavor, treating peripheral vascular disease (p.20, line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the therapeutically effective ultrasound energy of Chandraratna as modified by Brisken et al with treating peripheral vascular disease as it would provide treatment for a specific disease associated with angiogenesis.
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandraratna (2006/0241522) in view of Brisken et al (2003/0009153) as applied to claim 13 above, and further in view of Koskela et al (2016/0082293).
Regarding claim 40, Chandraratna as modified by Brisken et al disclose the invention as claimed and discussed above, but fail to explicitly disclose assessing acoustic or electrical parameters of individual transducers of the array of ultrasound transducers during therapy to determine the presence of bone or air in a near-field, and thereby reducing or ceasing power to one or more of the individual transducers if bone or air is found to be present in the near-field.
However, Koskela et al teach in the same medical field of endeavor, that it is known to assess acoustic or electrical parameters of individual transducers of the array of ultrasound transducers during therapy to determine the presence of bone or air in a near-field, and thereby reducing or ceasing power to one or more of the individual transducers if bone or air is found to be present in the near-field ([0004];[0006]).
.
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandraratna (2006/0241522) in view of Brisken et al (2003/0009153) and further in view of Koskela et al (2016/0082293) as applied to claim 40 above, and still further in view of Sato (2011/0245671).
Regarding claim 41, Chandraratna as modified by Brisken et al and Koskela et al disclose the invention as claimed and discussed above, but fail to explicitly disclose adjusting a parameter of the ultrasound energy such that the target site is in a near-field, and bony structures of the patient are in the far-field.
However, Sato teaches in the same medical field of endeavor, adjusting a parameter of the ultrasound energy such that the target site is in a near-field, and bony structures of the patient are in the far-field (adjusting aperture width so that the near field length of the transmitted wave can be set closer to point B (target) (far-field is set as cranium H) ([0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ultrasonic energy and adjustments for near-field and far-field as set forth in Chandraratna as modified by Brisken et al and Koskela et al with adjusting a parameter of the ultrasound energy of Sato as it would provide focus of the ultrasound energy on the target location as set forth in Sato.
Claims 68, 71, 75 and 150 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandraratna (2006/0241522) in view of Brisken et al (2003/0009153) and further in view of Hoelscher et al (2014/0155788).
Regarding claims 68 and 150, Chandraratna discloses a system for stimulating angiogenesis within a patient, comprising: a wearable non-invasive device comprising at least one therapeutic ultrasound (TUS) transducer configured to be positioned proximate a skin surface of a patient above a target site below the skin surface where angiogenesis is desired (abstract; fig.1); the ultrasound transducer configured to cause a therapeutically effective amount of ultrasonic energy over a set time period to be directed toward the target site, thereby stimulating cavitation and shear stress within tissue at the target site, thereby promoting angiogenesis within the patient at the target site (claim 17), wherein the ultrasonic energy has a frequency of between 400 kHz and 1.5 MHz ([0028] – typically between a range of about 40 kHz to about 400 kHz), wherein the transducer is operated at a duty cycle (different pulse durations or duty cycles), but fail to explicitly disclose wherein each transducer is operated at a duty cycle between 0.05% and 1%. 
However, Brisken et al teach in the same medical field of endeavor of promoting angiogenesis using ultrasound wherein each transducer is operated at a duty cycle between 0.05% and 1% ([0081], Duty Cycle %, 0.1 to 50, preferably 0.5 to 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the different pulse durations or duty cycles of the transducers of Chandraratna with the specific disclosure of the ultrasound transducers operated at a duty cycle between 0.05% and 1% as it would prevent too significant of a temperature elevation in 
However, Hoelsher et al teach in the same medical field of endeavor, an elastic sleeve comprising at least one TUS transducer ([0048]); a portable power supply operably attached to the sleeve ([0021]); and an adhesive gel pack positionable between the ultrasound transducer and the elastic sleeve ([0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wearable non-invasive device of Chandraratna as modified by Brisken et al with a portable power supply and elastic sleeve and gel pack of Hoelscher et al as it would provide portability of the device as set forth in Hoelscher et al.
Regarding claim 71, Chandraratna as modified by Brisken et al and Hoelsher et al disclose the invention as claimed and discussed.  Brisken et al further teach wherein the at least one TUS transducer is configured to deliver ultrasonic energy at a pulse duration of between 1ms and 10 ms ([0081] Duty Cycle 0.5-1% and Pulse Repetition Frequency of 10 to 10,000 Hz (number of pulses per second), a pulse duration of between about 1 ms and about 10 ms is included within these ranges when calculated).
Regarding claim 75, Chandraratna discloses an array of TUS transducers, wherein the array of TUS transducers comprises solid piezoelectric materials and a backing material ([0018]).
Claim 148 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandraratna (2006/0241522) in view of Brisken et al (2003/0009153) and further in view of Koskela et al  as applied to claim 1 above, and further in view of Herekar et al (WO2017062673).
Regarding claim 148, Chandraratna as modified by Brisken et al and Koskela et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein each transducer of the array of ultrasound transducers is operated at a duty cycle of no more than 0.05%.
However, Herekar et al teach the analogous field of ultrasound, wherein each transducer of the array of ultrasound transducers is operated at a duty cycle of no more than 0.05% ([00228] – the duty cycle range of about 0.01% to about 2.5%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the duty cycle of Chandraratna as modified by Brisken et al and Koskela et al with each transducer of the array of ultrasound transducers is operated at a duty cycle of no more than 0.05% of Herekar et al as it would be obvious to try a duty cycle of no more than 0.05% as it would result in choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to control the ratio of the durations of the pulses to the total off-time between pulses.
Response to Arguments
Applicant’s arguments with respect to claim(s) 150 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed December 20th have been fully considered but they are not persuasive.
Regarding claim 1, Applicant states Brisken does not teach “promoting angiogenesis using ultrasound” and therefore, one of skill in the art would not look to Brisken for duty cycles ranges for doing so.  Brisken describes techniques to “enhance cellular absorption of a substance delivered into a target region of a patient’s body” using ultrasound.  Therefore, while Brisken’s duty cycle teaching may be relevant to enhancing cellular absorption of a substance delivered into a target region of a patient’s body, one of skill in the art would find no reason to look to Brisken for duty cycle ranges that could be helpful in promoting angiogenesis with ultrasound.  Brisken repeatedly and clearly explains that ultrasound is used to provide a vibrational energy to enhance drug absorption at a target region.  Indeed, while Brisken describes certain drugs and substances that themselves may promote angiogenesis, nowhere does Brisken describe ultrasound itself as promoting angiogenesis.
Examiner relies on the combination of references to disclose the claimed subject matter of claim 1.  The claim as written states “causing a therapeutically effective amount of ultrasonic energy to be directed toward the target site angiosome…thereby promoting angiogenesis.”  The “promoting angiogenesis” is simply a result of providing “a therapeutically effective amount of ultrasonic energy to be directed toward the target site.  Chandraratna is relied upon to disclose this feature and states “in order to effectively deliver ultrasonic energy to stimulate angiogenesis” ([0016]).  Chandraratna additionally discloses different pulse durations or duty cycles ([0039]).  Examiner recognizes that Chandraratna does not explicitly disclose the specific range of “a duty cycle of no more than 1% and instead relies upon Brisken to teach this limitation.  Brisken et al teach values for each of the ultrasonic energy parameters including a duty cycle % of 0.1 to 50, preferably 0.5 to 20 ([0081]).  Brisken et al does disclose the use of 
Applicant states claims 2 and 146 depend from claim 1 and are therefore distinguished over the applied art for at least the same reasons.
Examiner’s position is the claims are not distinguished over the applied art for at least the same reasons set forth with respect to claim 1.  Applicant has not provided any additional remarks with respect to the additional subject matter of claims 2 and 146.
Applicant states claim 13 distinguishes over the applied art for reasons similar to those discussed above with respect to claim 1.  Claims 14, 17, 19, 20, 21, 26, 33, 35, 40, 41 and 47 depend from claim 13, and therefore distinguish over the applied art for at least the same reasons.
Examiner’s position is the claims are not distinguished over the applied art for at least the same reasons set forth with respect to claim 1.  Applicant has not provided any additional remarks with respect to the additional subject matter of claims 13, 14, 17, 19-21, 26, 33, 35, 40, 41 and 47.
Applicant states claim 68 distinguishes over the applied art for reasons similar to those discussed above with respect to claim 1.  Claims 71 and 75 depend from claim 68, and therefore distinguish over the applied art for at least the same reasons.
Examiner’s position is the claims are not distinguished over the applied art for at least the same reasons set forth with respect to claim 1.  Applicant has not provided any additional remarks with respect to the additional subject matter of claims 68, 71 and 75.
Applicant states new claims 147-150 depend from claims 1, 13 or 68 and provide duty cycle values or ranges of values that are not taught or suggested by the applied art. 
Examiner’s position is claim 147 is disclosed for the same reasons as claim 1 above. Please see the body of the rejection.  
Applicant’s remarks with respect to claim 148 are moot in view of the new grounds of rejection.
Examiner’s position is claims 149 and 150 do not further limit the respective independent claims 13 and 68, as the duty cycle range is already disclosed in the independent claims.  Please see the body of the rejection for more details.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793